DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/25/2019 and 11/25/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birring US4890496.
As to claim 1, Birring teaches “An ultrasonic flaw detector for performing flaw detection of a circumferential (Column 5, lines 29-44) defect (Column 1, line 8) on a surface of a steel pipe (Abstract), wherein only a surface wave probe configured to transmit a surface wave to the (Figure 3, #20), and wherein a position of the surface wave probe is fixed in a state where a surface wave transmission direction of the surface wave probe is in parallel with a pipe axis direction of the steel pipe (Figure 3, #20 transmits ultrasonic waves along the surface of the steel pipe parallel to its long axis).”

As to claim 9, Birring teaches “An ultrasonic flaw detection method for performing flaw detection of a circumferential (Column 5, lines 29-44) defect (Column 1, line 8) on a surface of a steel pipe (Abstract), wherein flaw detection is performed on the steel pipe using only a surface wave probe configured to transmit a surface wave to the surface of the steel pipe as a probe for transmitting an ultrasonic wave to the steel pipe by transmitting the surface wave from the surface wave probe to the surface (Abstract) of the steel pipe in a state where a surface wave transmission direction of the surface wave probe is in parallel with a pipe axis direction of the steel pipe (Figure 3, #20 transmits ultrasonic waves along the surface of the steel pipe parallel to its long axis).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 4, 6, 10, 12, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birring US4890496 in view of Michel US 20160195499.
As to claims 2 and 10, Birring does not explicitly teach a movable mechanism for transducer #20, however this element can be movable since it is attached to the pipe and can be attached to other pipes.
Michel teaches “wherein a probe moving mechanism configured to move the surface wave probe along the pipe axis direction of the steel pipe is provided ([0060]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Michel with Birring. Moving sensors around a subject under test only involves routine skill in the art since this allows the user to scan different areas of the subject. This results in a more thorough inspection of the pipe.

As to claims 4 and 12, Michel teaches “wherein the surface wave probe is a transmission and reception integral type surface wave probe ([0069]).”

As to claim 6 and 14, Michel teaches “wherein a defect depth of the circumferential defect is 0.05 mm or more ([0172] teaches the depth of a defect. Although a specific depth is not taught, adjusting the frequency will allow the signal to penetrate the pipe at a depth depending on the frequency. Based on this, one of ordinary skill in the art could alter the frequency to detect defects at desired depths).”

([0172] teaches the orientation of a defect. Although a specific length is not taught, adjusting the frequency will allow the signal to penetrate the pipe at a length depending on the frequency. Based on this, one of ordinary skill in the art could alter the frequency to detect defects of certain lengths. Lengths can also be determined by changing the position of the transducers relative to the defect).”

As to claim 18, Michel teaches “wherein the surface wave probe is a transmission and reception integral type surface wave probe ([0069]).”

Claims 3, 8, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birring US4890496 in view of Glascock US 20040016299.
As to claims 3 and 11, Birring does not explicitly teach a wedge but teach a coupling element seen in Figure 1. This attaches #20 to the pipe #24.
Glascock teaches “wherein a wedge having a shape in close contact with the surface of the steel pipe is attached to the surface wave probe (Figure 4, #4).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Glascock with Birring. The wedge is a coupling element which increases signal transmission from the sensor to the pipe, optimizing the performance of the device.

As to claims 8 and 16, Glascock teaches “wherein an outside diameter of the steel pipe is 2000 mm or less ([0053] teaches that #4 can be adjusted based on the diameter of the pipe. Based on this teaching, one of ordinary skill in the art could try this known method on pipes of different diameters).”

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birring US4890496 in view of Zalameda US 20130030727.
As to claims 5 and 15, the prior art teach coupling but not dry coupling.
Zalameda teaches “wherein a dry coupling mode flaw detection is performed ([0020]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Zalameda with Birring. The dry coupling increases signal transmission from the sensor to the pipe, optimizing the performance of the device.

Claims 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birring US4890496 in view of Michel US 20160195499 and in further view of Glascock US 20040016299.
As to claim 17, Birring and Michel do not explicitly teach a wedge but Birring does teach a coupling element seen in Figure 1. This attaches #20 to the pipe #24.
Glascock teaches “wherein a wedge having a shape in close contact with the surface of the steel pipe is attached to the surface wave probe (Figure 4, #4).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Glascock with Birring. The wedge is a coupling element which increases signal transmission from the sensor to the pipe, optimizing the performance of the device.


Michel teaches “wherein the surface wave probe is a transmission and reception integral type surface wave probe ([0069]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Michel with Glascock with Birring. Integrating 2 known elements into a single element is known in the art. This reduces the number of parts used.

As to claim 20, the prior arts do not teach a transmission and reception element.
Michel teaches “wherein the surface wave probe is a transmission and reception integral type surface wave probe ([0069]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Michel with Glascock with Birring. Integrating 2 known elements into a single element is known in the art. This reduces the number of parts used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863